Order, Supreme Court, New York County (Richard F. Braun, J.), entered January 5, 2009, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
The article that relied on statements of a tenant in the building plaintiff had purchased to convert for the use of his family did not communicate defamatory material. The statements specified in the complaint were either accurate or privileged insofar as they relied on documents in a judicial proceeding (Civil Rights Law § 74; Fishof v Abady, 280 AD2d 417 [2001]). Even if not accurate, they were not of a nature that would have held plaintiff up to contempt or ridicule in the community (see Golub v Enquirer/Star Group, 89 NY2d 1074 [1997]). Nor did plaintiff allege how the statements might have harmed him in his business or trade (id.). Concur—Gonzalez, P.J., Saxe, McGuire, Manzanet-Daniels and Román, JJ.